Title: To James Madison from William Vans Murray, 17 April 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


17 April 1801, The Hague. Reports that on 9 Apr. the Danish prince and Admiral Nelson negotiated a fourteen-week armistice during which the connection between Denmark and the League of Armed Neutrality will be suspended and the British allowed to refit their vessels. The agreement was reached after the Danish cabinet heard of the czar’s death. Forwards letter for General Forrest.
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4). 1 p.; marked private; docketed by Wagner as received in June. Uriah Forrest was clerk of the circuit court of the District of Columbia.


